DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
 
Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 23, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 8, 10, 19, and 20- is/are rejected under 35 U.S.C. 103 as being unpatentable Cline et al (US Patent Application Publication No. 2004/0000155, previously of record as US Patent No. 6,666,042) in view of Beaverson et al (US Patent Application Publication No. 2003/0115895, previously of record).
Regarding claims 1 and 19, Cline et al discloses a variable flow system, comprising:
a variable-output pump (20, see figure 1 and paragraph [0038]) configured to provide a flow, wherein the flow provided at lower cooling loads is lower than the flow provided at higher cooling loads (the amount of energy transferred varies directly with mass flow rate; a lower rate of water flow, with all other values held fixed, will result in a lower amount of heat transfer),
a chiller (14, see figure 1 and paragraph [0023]) including a compressor (26, see figure 1 and paragraph [0024]) and a heat exchanger (32, see figure 1 and paragraph [0024]),
one or more cooling coils (22, see figure 1 and paragraph [0027]),
a bypass segment (line on which bypass valve 50 is located, see figure 1 and paragraph [0029]) configured to allow the one or more cooling coils to be bypassed;

a processor (controller 52, see paragraph [0030]), connected to the one or more sensors and the compressor, the processor configured to:
determine, based on the one or more operational parameters, whether a stopping threshold is satisfied (chiller-1 cutoff point, see step 70 in figure 2);
command the compressor to stop when the stopping threshold is satisfied (see step 72 in figure 2);
while the compressor is stopped, determine whether a starting threshold is satisfied (see steps 58 and 110 in figure 2), based on at least one of the one or more operational parameters, wherein the starting threshold is based on a design delta-t value of the chiller in low-load operations and the flow provided at said lower cooling loads (starting threshold is based on the chiller; this is, as claimed, a function of how the person programming the controller was thinking when inputting the starting threshold, instead of necessarily a function of how the controller is configured or programmed).
It is noted that Cline et al. does not explicitly disclose the controller to be configured to:
when the starting threshold is satisfied, determine one or more starting conditions for the compressor; and
control the starting operation of the compressor based on the one or more starting conditions and the satisfaction of the starting threshold.
However, Beaverson et al. discloses a controller (microprocessor 150, see figure 1) for a chiller system, which is configured to:

when the starting threshold is satisfied, determine one or more starting conditions for the compressor (see flowcharts 7A and 7B of Beaverson, which determine what rate of change of temperature is targeted); and operate the compressor based on the starting conditions and the satisfaction of the starting threshold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the determination of and control according to starting conditions of Beaverson in the system of Cline et al in order to get the efficiency improvement of using the method of Beaverson when operating the system of Cline.

Regarding claims 2 and 20, the one or more operational parameters comprise a temperature measurement from a temperature sensor (150, see figure 2 of Cline et al) located upstream of the heat exchanger (32) with respect to a fluid flow through the heat exchanger (see figure 2 and paragraph [0042]).

Regarding claim 5, the one or more starting conditions for the compressor include a soft loading period (see figures 7a and 7b of Beaverson).

Regarding claim 7, the soft loading period of Beaverson, and therefore of Cline et al. in view of Beaverson et al, is determined based on variable flow system design conditions and a temperature measurement (see figures 7a and 7b).


Regarding claim 10, the soft loading rate of loading of Beaverson, and therefore of Cline in view of Beaverson, is determined based on variable flow system design conditions and a temperature measurement (see figures 7a and 7b).

Claim 3, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cline et al (US Patent Application Publication No. 2004/0000155, previously of record) in view of Beaverson et al (US Patent Application Publication No. 2003/0115895, previously of record) as applied to claims 1, 2, 5, 7, 8, 10, 19, and 20 above, and further in view of Harris (US Patent No. 3,573,486).
Regarding claim 3, most elements are disclosed by Cline et al. in view of Beaverson et al., as addressed in the above rejection of claim 1.
It is noted that Cline et al. in view of Beaverson et al. does not explicitly disclose that the processor sets a delay period preventing starting of the compressor for a period of time following the starting of the compressor.
However, Harris is directed to the implementation of a delay period to prevent restarting a compressor (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a delay between compressor restarts, as is disclosed by Harris, in the system of Cline et al. in view of Beaverson et al., in order to prevent damage to the compressor from excessive restarting of the compressor.


However, Harris explicitly discloses the delay between restarting the compressor to be a function of the duration of the last cycle (see column 1 lines 32-35). The duration of the last cycle determines whether or not there has been a second starting of the compressor within a given time period. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the delay period as a dynamic value based on a number of compressor starts within a predetermined time period, as is disclosed by Harris, in order to prevent damage to the compressor from frequent restarting.

Regarding claims 6 and 9, most elements are disclosed by Cline et al. in view of Beaverson et al., as explicitly addressed in the above rejections of claims 5 and 8.
It is noted that Cline et al. in view of Beaverson et al. does not explicitly disclose the soft loading period to be determine based on the number of starting operations of the compressor in a selected time period.
However, Harris explicitly discloses adjusting the control of the compressor in response to the duration of the previous cycle, which is based on the number of starting operations within a selected time period, in order to prevent wasted energy from overshoot of the target temperatures.

Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 2 that Beaverson does not teach or suggest a starting threshold based on a flow provided by a variable output pump, where the flow provided at lower cooling loads is lower than the flow provided at higher cooling loads.
This argument is moot in view of the above, new grounds of rejection, which relies upon Cline et al. for this feature.
It is argued on page 3 that Haley is directed to the operation of the compressor itself at varying capacities. This argument is moot in view of the above, new grounds of rejection, which does not rely upon Haley.
It is argued on page 3 that Cline is “directed to entirely different purposes from preventing temperature overshoots during pulldown”.
As the claims make no reference to preventing temperature overshoot during pulldown, it is unclear what the purpose of this argument is.
It is argued on page 3 that Cline is not directed to compressor startup in low-flow conditions.
Cline is in the same field of endeavor. Whether or not a reference is “directed to” the same aspect does not determine whether or not the reference discloses that aspect of an invention or field. Therefore, the argument is unpersuasive.
It is argued on page 3 that there would be no suggestion or motivation to integrate any of the sensors and their location into Beaverson. Because the above rejection uses Cline as the base reference, the argument is unpersuasive.
It is argued on pages 3 and 4 that the art of record does not teach or suggest a processor configured to determine whether a starting threshold is satisfied, where the starting threshold is based 
As previously stated in the final rejection of November 2, 2020, for the starting threshold to be “based on a design delta-t value of the chiller in low-load operations” only means this is what the programmer had in mind when inputting the value of the starting threshold. Therefore, as detailed above, Cline et al. does disclose this limitation, and the argument is unpersuasive.
It is argued on page 4 that Harris does not overcome the alleged deficiencies of Beaverson in view of Haley. This is, again, moot in view of the above new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763